DETAILED ACTION
Claims 1-40 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,977,061 B2. Although the claims at issue are not identical, they are not patentably distinct from each other; however, the claims are directed to a different category of statutory subject matter.
The differences are emboldened in the table below:
Instant Application 17/227,960
US 10,977,061 B2
1. A system, comprising: 

one or more guest virtual machines (VMs), wherein each guest VM runs a guest user process; 

a device hypervisor embedded into one or more of a motherboard, a firmware or a CPU, wherein the device hypervisor has a device manager, and wherein the device hypervisor has native device drivers associated with devices of a host; 

a compute hypervisor that creates and manages the one or more guest VMs; 


a plurality of virtual device drivers in the one or more guest VMs, wherein the plurality of virtual device drivers were cloned from the native device drivers based on observed behaviors of the native device drivers, the observed behaviors including (a) registration of the native device drivers, (b) registration of virtual file system function tables by the native device drivers, and (c) creation of user space device interfaces; 



a table of virtual file system (VFS) operations with pointers into corresponding VFS operations of the native device drivers of the device hypervisor; 


wherein, using the table of VFS operations, the device hypervisor intercepts a direct call by the one or more guest VMs on the compute hypervisor to manage a device connected to the host; and 

wherein, using a virtual device driver of the plurality of device drivers, the one or more guest VMs manages the device of the host through the native device driver associated with the device.
1. A computer-implemented method, comprising:
providing one or more guest virtual machines (VMs), wherein each guest VM runs a guest user process;

providing a device hypervisor embedded into one or more of a motherboard, a firmware or a CPU, wherein the device hypervisor has a device manager, and wherein the device hypervisor has native device drivers associated with devices of a host;

providing, by the device hypervisor, a compute hypervisor that creates and manages the one or more guest VMs;

providing, by the device manager on the device hypervisor, a plurality of virtual device drivers in the one or more guest VMs, wherein the plurality of virtual device drivers were cloned from the native device drivers by the device manager based on observed behaviors of the native device drivers, the observed behaviors including (a) registration of the native device drivers, (b) registration of virtual file system function tables by the native device drivers, and (c) creation of user space device interfaces;

creating a table of virtual file system (VFS) operations on the one or more guest VMs with pointers into corresponding VFS operations of the native device drivers of the device hypervisor;

intercepting with the device hypervisor using the table of VFS operations, a direct call by the one or more guest VMs on the compute hypervisor to manage a device connected to the host;
and
managing, by the one or more guest VMs using a virtual device driver of the plurality of device drivers, the device of the host through the native device driver associated with the device.






Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 9,384,024 B2. Although the claims at issue are not identical, they are not patentably distinct from each other; however, the claims are directed to a different category of statutory subject matter.
The differences are emboldened in the table below:
Instant Application 17/227,960
US 9,384,024 B2
15. A system, comprising: 

a host computer; 44 IPTS/109072972.1Attorney Docket No. DYN-001 BC1 PATENT 

a device attached to the host computer, the device having a native device driver; 

wherein a behavior of the native device driver of the device is observed, the behavior including one or more of a registration of the native device driver, registration by the native device driver of virtual file system function tables, and creation by the native device driver of user space device interfaces; and 


a virtual device driver created by observing the behavior of the native device driver on a host operating system (OS) of the host computer; wherein the virtual device driver is provided to a guest OS running on a virtualization host.
1. A computer-implemented method, comprising:





observing a behavior of a native device driver of a device attached to a host computer, wherein the behavior includes one or more of a registration of the native device driver, registration by the native device driver of virtual file system function tables, and creation by the native device driver of user space device interfaces;

dynamically creating a virtual device driver by observing the behavior of the native device driver on a host operating system (OS) of the host computer;

providing the virtual device driver to a guest operating system (OS) running on a virtualization host;

securely loading the native driver via a sand box and providing an authenticated entry point for the virtual device driver; and

passing a token that is encrypted with a public key stored in a trusted program module (TPM) of the host computer.






Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,977,061 B2. Although the claims at issue are not identical, they are not patentably distinct from each other; however, the claims are directed to a different category of statutory subject matter.
The differences are emboldened in the table below:
Instant Application 17/227,960
US 10,977,061
28. A system, comprising: 






a guest user process of a guest having a guest trap door page, wherein the guest user process has an address space having at least a guest kernel and a host kernel; 

a native device driver running in a hypervisor of a host having a host trap door page, wherein the native device driver has a plurality of entry points; 

a device virtualization using context switching between the guest user process of the guest; 

a common virtual address mapping for the guest trap door page and the host trap door page; and 

a virtual device driver which runs on the guest, wherein the virtual device driver is cloned from the native device driver; 

wherein the guest user process makes a first direct call by into an entry point of the plurality of entry points in the native device driver, wherein making the first direct call includes: 46 IPTS/109072972.1Attorney Docket No. DYN-001 BC1 PATENT 

receiving the first direct call at the virtual device driver of the guest from the guest user process calling, by the virtual device driver, into the host through the quest trap door page and the host trap door page; and 

receiving the first direct call at the entry point of the native device driver.
1. A computer-implemented method to enable making a direct call from a guest user process of a guest to a native device driver running in a hypervisor of a host, comprising:


providing a device virtualization via context switching between the guest user process of the guest having a guest trap door page and the host having a host trap door page, wherein the guest user process has an address space comprising at least a guest kernel and a host kernel, wherein the native device driver has a plurality of entry points;






providing a common virtual address mapping for the guest trap door page and the host trap door page;

providing, a virtual device driver which runs on the guest, wherein the virtual device driver is cloned from the native device driver;

making a first direct call by the guest user process into an entry point of the plurality of entry points in the native device driver, wherein making the first direct call includes:


receiving the first direct call at the virtual device driver of the guest from the guest user process calling, by the virtual device driver, into the host through the quest trap door page and the host trap door page; and

receiving the first direct call at the entry point of the native device driver.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In Regards to Claim 1:
Traut (US PGPUB US 2007/0050764 A1) teaches a hypervisor microkernel and a virtualization stack. Further, Traut discusses hosting multiple guest operating environments on virtual machines.
Fahrig (US PGPUB US 2012/0272015 A1) teaches multiple implementations of hypervisors.
Rogel (US PGPUB US 2010/0333088 A1) teaches abstracting actual device drivers into guest device drivers for use by virtual machines. Further, creating a pointer table for bidirectional communications. 
Bringhurst (US Patent No. US 8,881,140 A1) teaches installing and activating a virtualized device profile to enable interaction with an external hardware drive upon detecting that the external device is connected to the computing system.

The features “a device hypervisor embedded into one or more of a motherboard, a firmware or a CPU, wherein the device hypervisor has a device manager, and wherein the device hypervisor has native device drivers associated with devices of a host; a compute hypervisor that creates and manages the one or more guest VMs; a plurality of virtual device drivers in the one or more guest VMs, wherein the plurality of virtual device drivers were cloned from the native device drivers based on observed behaviors of the native device drivers, the observed behaviors including (a) registration of the native device drivers, (b) registration of virtual file system function tables by the native device drivers, and (c) creation of user space device interfaces; a table of virtual file system (VFS) operations with pointers into corresponding VFS operations of the native device drivers of the device hypervisor; wherein, using the table of VFS operations, the device hypervisor intercepts a direct call by the one or more guest VMs on the compute hypervisor to manage a device connected to the host; and wherein, using a virtual device driver of the plurality of device drivers, the one or more guest VMs manages the device of the host through the native device driver associated with the device.” when taken in the context of the claims as a whole were not covered in the prior art teachings.

In Regards to Claim 15:
	Gokhale et al. (US 2008/0250222 A1) teaches providing a virtual driver for a VM to obtain information regarding hardware resources available on a server and creating a VM to run on a host platform. See [0028], [0045], and [0046]. 
	Zimmer et al. (US 2005/0235123 A1) teaches a system management interrupt transfer monitoring interface. See at least [0024].

The features “wherein a behavior of the native device driver of the device is observed, the behavior including one or more of a registration of the native device driver, registration by the native device driver of virtual file system function tables, and creation by the native device driver of user space device interfaces; and a virtual device driver created by observing the behavior of the native device driver on a host operating system (OS) of the host computer; wherein the virtual device driver is provided to a guest OS running on a virtualization host” when taken in the context of the claims as a whole were not covered in the prior art teachings.

In Regards to Claim 28:
Purtell (US 2008/0168479 A1) describes requests by a guest OS for access to a host OS resource channeling through a “bypass interface”, the bypass interface using shared memory pages akin to trap door pages.
Geisinger (US 2007/0050770 A1) discloses a hypervisor that virtualizes physical devices and presents virtual devices to be used by simultaneously running operating systems.

The features “a guest user process of a guest having a guest trap door page, wherein the guest user process has an address space having at least a guest kernel and a host kernel; a native device driver running in a hypervisor of a host having a host trap door page, wherein the native device driver has a plurality of entry points; a device virtualization using context switching between the guest user process of the guest; a common virtual address mapping for the guest trap door page and the host trap door page; and a virtual device driver which runs on the guest, wherein the virtual device driver is cloned from the native device driver; wherein the guest user process makes a first direct call by into an entry point of the plurality of entry points in the native device driver, wherein making the first direct call includes: receiving the first direct call at the virtual device driver of the guest from the guest user process calling, by the virtual device driver, into the host through the quest trap door page and the host trap door page; and receiving the first direct call at the entry point of the native device driver” when taken in the context of the claims as a whole were not covered in the prior art teachings.

Examiner’s Note
	Examiner attempted to contact Applicant’s representative via phone and email to request Terminal Disclaimers be filed to advance prosecution. However, no response was received.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195